             Case 3:20-cv-01357-JSC Document 40-1 Filed 12/22/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                               Case No. 20-CV-01357-JSC

14           Plaintiffs,                           [PROPOSED] ORDER EXTENDING FACT
                                                   DISCOVERY CUTOFF DATE
15           vs.

16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER                              1                     n:\lit\li2020\200798\01501119.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 40-1 Filed 12/22/20 Page 2 of 2



                [PROPOSED] ORDER EXTENDING FACT DISCOVERY CUTOFF DATE
 1
              IT IS HEREBY ORDERED that the fact discovery cutoff date be extended from January 11,
 2
     2021 to February 22, 2021.
 3

 4

 5
     Dated:
 6
                                                       _____________________________
 7                                                     Magistrate Judge Jacqueline Scott Corley

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER                                 2                        n:\lit\li2020\200798\01501119.docx
      CASE NO. 20-CV-01357-JSC
